DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claim 1 has been amended. Claim 3 has been cancelled. Claims 1-2 and 4 are now pending. This Office action is in response to amendments, arguments and an AFCP 2.0 pilot request received on May 24, 2022. 
Allowable Subject Matter
Claims 1-2 and 4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 112 are accepted, and rejections based on 35 U.S.C. § 112 are withdrawn. Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 have been fully considered, and are persuasive. The rejections based on 35 U.S.C. § 103 are withdrawn.
The closest prior art is believed to be Kanno et al. (US 20160264125 A1) herein “Kanno”, and Shishido et al. (US 20150375747 A1) herein “Shishido”. 
Kanno discloses a braking force control apparatus, as detailed in the prior Office Action dated March 21, 2022. However, Kanno does not disclose or suggest determining that the regenerative power generation by the regenerative generator may be stopped due to the state of the battery during the gear shift operation of the stepped automatic transmission, when the predicted time is not less than the time until the gear shift operation is started in the stepped automatic transmission, and when the predicted time is not more than a time obtained by adding a predetermined period of the gear shift operation to the time until the gear shift operation is started, as previously claimed in claim 3, and currently amended to claim 1. Therefore claim 1 is considered allowable over Kanno. 
Shishido discloses a related braking force control apparatus, as detailed in the prior Office Action dated March 21, 2022. However, Shishido does not teach or suggest the deficiencies of Kanno, outlined above. Therefore, claim 1 is considered allowable over Shishido.
These references cannot be combined such that it would have been obvious to a person having ordinary skill in the art to conceive the combination of the claimed elements of claim 1 at the time of filing. Therefore claim 1 is found to contain allowable subject matter.
These references either independently or in combination fail to teach the currently referenced subject matter in combination with the other claim limitations. Therefore, dependent claims 2 and 4 and any claims that depend there from are also found to contain allowable subject matter. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV. 
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

May 31, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669